Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 3 March 2022 has been entered. Claims 1, 3-4, 12, and 14-17 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed  10 December 2021.
Allowable Subject Matter
Claims 1, 3-4, 12, and 14-17 are allowed. The following is an examiner’s statement of reasons for allowance: In regards to US Pub. No. 2012/0125171 A1 to Chen et al., Chen fails to disclose the features of “each blade member having oppositely extending, freestanding distal ends” as recited in claim 1 and “wherein the distal ends of each blade member are disconnected from the distal ends of another blade member of the set” as recited in claim 12. Chen mentions that “the material processing area 22’ of the cutter 22 on the oscillating tool 10 is not required to be completely closed in the circumferential direction, and it can also achieve the aim of boring holes in the case that there is a little gap in the area 22’” (see paragraph 19). Nonetheless, this disclose is not so specific to teach the features identified above. For example, Chen’s teaching may result in merely a gap along one blade member while the blade members are still connected to one another at their ends. Moreover, even if Chen were modified in view of US Pub. No. 2001/0041524 A1 to Steiger et al. so that the blades taper inward when extending from the cutting edge to the base, the resulting device does not necessarily have blade members with oppositely extending, freestanding distal end (the ‘freestanding’ feature would not necessarily be met because the blades remain attached to each other at their distal ends), and the resulting device does not necessarily have blade members having an end disconnected from an end of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/EVAN H MACFARLANE/Examiner, Art Unit 3724